The case grows out of seven shipments of coal made by the Rice Coal Co., over the Pennsylvania Railroad, made f.o.b. Roseville, to Toledo, for lake and export shipment.
In the settlement between the consignee and the Rice Coal Company for the coal, allowance was made for the transportation charges between Toledo and Sandusky, and this action was brought by the Rice Coal Company to recover the amount of the charges which had been paid, upon the theory that there was a breach of contract to deliver for lake and export shipment at Toledo.
It is the contention of the Railroad Company that there was no breach of contract, in that the consignee took charge of the coal by ordering re-consignment, and if there was any claim of any kind to be asserted by the Coal Company, growing out of these transactions, that the same was wholly within the jurisdiction of the interstate Commerce Commission and not the court’s.